DETAILED ACTION
Non Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/12/2019 and 06/09/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 12 each recite “an object” in line 3.  There is improper basis for this limitation in the claim. In other words, applicant is introducing the limitation for the second time and accordingly applicant should distinguish this element from the previously introduced element or amend for proper antecedent basis. Appropriate correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 8-11, 14-18 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 10,233,621) and further in view of Iott (US 2006/0231782); 
Claim(s) 6, 7, 12, 13 and 19  is/are rejected (with claims 6, 7, 12 and 13 as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Park in view of Iott as applied to claims 1, 9 and 16 above, and further in view of Wolf (US 8572772); 

Park discloses in claim 1:  A system (figure 2a, figure 3, figure 4, 5a) for controlling a faucet, the system comprising: a spout (313) configured to direct fluid into a sink (col 1 ln 11); a camera (314/422 camera sensor) arranged to capture images… (as objects); and a processing circuit (304, 305, 306, 307) including a processor (controller 305) and memory (304), the memory storing instructions (Col 7 ln 17-21) that, when executed by the processor, cause the processor to perform operations (figures 9 and 10), the operations comprising: receiving an image from the camera (i.e. size of the object via camera 522, and see Col 7 ln 3-13, ln 44-48, and see table 1, and Col 13 ln 9-22), the image including an object (hand, cup, toothbrush) positioned beneath the spout (id); analyzing the image received from the camera to assign a classification to the object included in the image (i.e. determination that the object size and determining the amount of water mapped to the size of the object stored in memory (id)); and causing the spout to direct fluid into the sink with fluid flow characteristics that correspond to the classification of the object in the image (i.e. the amount of fluid correlated to the size of the object.) Park does not disclose explicitly: capturing images of the sink, but Iott teaches: a camera capture field (figure 1, 28) that captures an image of the sink (30, and determines if the image includes a users hands or not, so as to determine to actuate the water flow, based on expected shapes or colors in the field, paragraph 0015.) 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide the camera capture field for Park as taught in Iott to include capturing an image of the sink as taught in Iott, and determine if the image includes a users hands or not, for the purpose of determining weather or not to actuate the water flow, based on expected shapes or colors in the field as taught in Iott as well as in Park. 

Park discloses (as modified for the reasons discussed above) in claims 2, 10 and 17:  the fluid flow characteristics include at least one of (the following considered an alternative grouping under MPEP 2131) fluid flow duration, fluid flow temperature, or fluid flow rate (amount (requiring a determination of time and volume) and temperature of water figure 4a, and also see Col 12 ln 31-35.)

Park discloses (as modified for the reasons discussed above) in claim 3:  The system of claim 1, wherein the processing circuit executes locally at or near the sink (the controller and circuitry are on board the faucet figure 2a, thus near the sink) 

Park discloses (as modified for the reasons discussed above) in claim 4:  The system of claim 1, wherein analyzing the image comprises: performing image processing on the image received from the camera (i.e. determination of size), the image processing being performed locally at the sink via an image processing system stored in the memory of the processing circuit (Col 12 ln 60-67, the controller determines the mode and processes the data to control the valve.) 

Park discloses (as modified for the reasons discussed above) in claims 5, 11 and 18: but  Park does not disclose, although Iott teaches:  the operations further comprise: determining, based on a plurality of images including the object, that the object is motionless (paragraph 0021, 0022 and claim 1, where the camera detects that a user is no longer in the vicinity and stops the flow of water); determining a duration in which the object is motionless and fluid is directed into the sink (i.e. necessarily determined based on the comparison of images immediately before and after in timewise succession); and generating one or more control signals to cause one or more valves corresponding to the spout to close so as to not direct fluid from the spout (i.e. turn off the flow of water, for the purpose of filling the tub or sink without the user having to monitor the fill level, turning off the shower or faucet when the user leaves the vicinity.) 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement as taught in Iott, for the system of Park, determining, based on a plurality of images including the object, that the object is motionless as taught in Iott where the camera can detect that a user is no longer in the vicinity and stop the flow of water; then determine a duration in which the object is motionless and fluid is directed into the sink, where it is necessary to compare images immediately before and after in timewise succession for that of Iott as modifying Park, and then generate one or more control signals to cause one or more valves corresponding to the spout to close so as to not direct fluid from the spout as taught in Iott, to turn off the flow of water for that of the system of Park, all for the purpose of filling the tub or sink without the user having to monitor the fill level, turning off the shower or faucet when the user leaves the vicinity. 

Park discloses (as modified for the reasons discussed above) in claims 6 and 12:  but Park does not explicitly teach, although Wolf discloses: a ranging sensor (proximity sensor receiver 72/74/76 each of 78/80 which determines a distance or range of the object relative in space and time to the sensor and other objects so mapped and see figure 5 and Col 9 ln 26-30) configured to generate data corresponding to relative depths corresponding to two or more surfaces of an object (Col 10 ln 25-40, for the purpose of establishing a static position of the sink, and determining the relative position of the object in the sink for purpose of providing fluid flow and temperature control.) 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize as arguably taught by Park (where Park teaches use of a proximity sensor 310) and as taught by Wolf, a ranging sensor as taught by Wolf that includes the use of proximity sensor/receiver that determines the range of an object relative to the sensor and is configured to generate data corresponding to relative depths corresponding to two or more surfaces of an object as taught in Wolf, all for the purpose of for example as taught in Wolf establishing a static position of the sink, and determining the relative position of the object in the sink for purpose of providing fluid flow and temperature control. 

Park discloses (as modified for the reasons discussed above) in claims 7 and 13:  but Park does not disclose, although Wolf teaches: determining, and based on data from the ranging sensor as fluid from the spout fills the object (the sink), a relative depth between an edge of the object and the fluid contained in the object (Col 10 ln 11-15, the sensor 74 monitors the water level relative to the sink and stops at the predetermined max water height), and wherein causing the spout to direct fluid into the sink with fluid flow characteristics that correspond to the classification of the object in the image comprises (i.e. the mapped sink basin size): causing the spout to direct fluid into the sink to fill the object until the relative depth satisfies a threshold relative depth (id, all for the purpose of allowing for automatic filling while preventing overflow.) 
It would have been further obvious to one of ordinary skill in the art at the time of filing of the invention to provide for Park as taught in Wolf the further arrangement of determining, based on data from the ranging sensor of Park/Wolf as modified above, and as fluid from the spout fills the object (the sink) as taught in Wolf, a relative depth between an edge of the object and the fluid contained in the object as taught in Wolf where the sensor of Park/Wolf can monitor the water level relative to the sink and stop at the predetermined max water height as taught by Wolf, and wherein causing the spout to direct fluid into the sink with fluid flow characteristics that correspond to the classification of the object in the image can include as taught by Wolf the object as mapped sink basin size so as to cause as taught by Wolf for Park/Wolf as modified above, the spout to direct fluid into the sink to fill the object until the relative depth satisfies a threshold relative depth as taught by Wolf, all for the purpose of allowing for automatic filling while preventing overflow. 

Park discloses (as modified for the reasons discussed above) in claims 8 and 14:  [the memory of the processing circuit further stores] a look-up table configured to store a plurality of classifications and corresponding fluid flow characteristics, wherein the operations further comprise: determining the fluid flow characteristics corresponding to the object in the image by cross-referencing the assigned classification to the object with the look-up table (tables 1 and 2 of Park where the objects are classified/correlated/cross referenced with the fluid flow characteristics of the object, and the objects/characteristics can be updated, Col 8 ln 53-55.) 

Park discloses in claim 9:  A faucet (figure 2a, figure 3, figure 4, 5a), comprising: a spout (313) configured to direct fluid into a sink (Col 1 ln 11); and a processing circuit (304, 305, 306, 307) including a processor (controller 305) and memory (304), the memory storing instructions (Col 7 ln 17-21) that, when executed by the processor, cause the processor to perform operations (figures 9 and 10), the operations comprising: receiving an image from a camera (i.e. size of the object via camera 522, and see Col 7 ln 3-13, ln 44-48, and see table 1, and Col 13 ln 9-22) arranged to capture images, the image including an object (for example hand, cup, toothbrush, id) positioned beneath the spout (id); and causing the spout to direct fluid into the sink with fluid flow characteristics that correspond to the object in the image (i.e. the amount of fluid correlated to the size of the object.) Park does not disclose explicitly: capturing images of the sink, but Iott teaches: a camera capture field (figure 1, 28) that captures an image of the sink (30, and determines if the image includes a users hands or not, so as to determine to actuate the water flow, based on expected shapes or colors in the field, paragraph 0015.) 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide the camera capture field for Park as taught in Iott to include capturing an image of the sink as taught in Iott, and determine if the image includes a users hands or not, for the purpose of determining weather or not to actuate the water flow, based on expected shapes or colors in the field as taught in Iott as well as in Park. 

Park discloses (as modified for the reasons discussed above) in claims 15:  The faucet of claim 9, wherein the memory of the processing circuit further stores an image processing system (the object is sensed by the camera and size determined, figure 4a, step S1040 figure 9, step S1101 Fig. 10, and Col 8 ln 49-55, and as stored in tables 1 and 2), wherein the operations further comprise: performing image processing on the image received from the camera using the image processing system stored in memory to assign a classification to the object (the sensing and determination of the object size, id) , and wherein the fluid flow characteristics correspond to the classification of the object (id.) 

Park discloses in claim 16: [A system that performs] A method of controlling a faucet (see figure 2a, figure 3, figure 4, 5a, 9 and 10), the method comprising: receiving, by a faucet control system, an image from a camera (i.e. size of the object via camera 522, and see Col 7 ln 3-13, ln 44-48, and see table 1, and Col 13 ln 9-22) configured to capture images, the image including an object (for example hand, cup, toothbrush, id) positioned beneath a spout (313) configured to direct fluid into the sink (Col 1 ln 11); analyzing (i.e. determining step S1050 figure 9), by the faucet control system, the image received from the camera to assign a classification to the object included in the image (i.e. the size of the object and then the amount of fluid correlated to the size of the object and Col 8 ln 49-55, and as stored in tables 1 and 2); and causing the spout to direct fluid into the sink with fluid flow characteristics that correspond to the classification of the object in the image (id.) Park does not disclose explicitly: capturing images of the sink, but Iott teaches: a camera capture field (figure 1, 28) that captures an image of the sink (30, and determines if the image includes a users hands or not, so as to determine to actuate the water flow, based on expected shapes or colors in the field, paragraph 0015.) 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide the camera capture field for Park as taught in Iott to include capturing an image of the sink as taught in Iott, and determine if the image includes a users hands or not, for the purpose of determining weather or not to actuate the water flow, based on expected shapes or colors in the field as taught in Iott as well as in Park. 

Park discloses (as modified for the reasons discussed above) in claim 19:  The method of claim 16, but Park does not disclose, although Wolf teaches: determining, by the faucet control system based on data from a ranging sensor (proximity sensor receiver 72/74/76 each of 78/80 and see figure 5 and Col 9 ln 26-30) configured to generate data corresponding to relative depths corresponding to two or more surfaces of objects (Col 10 ln 25-40, for the purpose of establishing a static position of the sink, and determining the relative position of the object in the sink for purpose of providing fluid flow and temperature control), a relative depth between an edge of the object and the fluid contained in the object as fluid from the spout fills the object (Col 10 ln 11-15, the sensor 74 monitors the water level relative to the sink and stops at the predetermined max water height), and wherein causing the spout to direct fluid into the sink with fluid flow characteristics that correspond to the classification of the object in the image comprises (i.e. the mapped sink basin size): causing the spout to direct fluid into the sink to fill the object until the relative depth satisfies a threshold relative depth (id, all for the purpose of allowing for automatic filling while preventing overflow.) 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize as arguably taught by Park (where Park teaches use of a proximity sensor 310) and as taught by Wolf, a ranging sensor as taught by Wolf that includes the use of proximity sensor/receiver that determines the range of an object relative to the sensor and is configured to generate data corresponding to relative depths corresponding to two or more surfaces of an object as taught in Wolf, and determine a relative depth between an edge of the object and the fluid contained in the object as taught in Wolf where the sensor of Park as modified by Wolf can monitor the water level relative to the sink and stop at the predetermined max water height as taught by Wolf, and wherein causing the spout to direct fluid into the sink with fluid flow characteristics that correspond to the classification of the object in the image can include as taught by Wolf the object as mapped sink basin size so as to cause as taught by Wolf for Park, the spout to direct fluid into the sink to fill the object until the relative depth satisfies a threshold relative depth as taught by Wolf, all for the purpose of allowing for automatic filling while preventing overflow.

Park discloses (as modified for the reasons discussed above) in claims 20:  The method of claim 16, wherein determining the fluid flow characteristics corresponding to the object in the image comprises cross-referencing, by the faucet control system, the classification assigned to the object with a look-up table look-up table configured to store a plurality of classifications and corresponding fluid flow characteristics (the system stores and accesses the table information of tables 1 and 2 of Park where the objects are classified/correlated/cross referenced with the fluid flow characteristics of the object, and the objects/characteristics can be updated, Col 8 ln 53-55.) 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753